Citation Nr: 0731981	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-16 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in August 2002.  The appellant in 
this case is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
death pension benefits on the basis that her countable income 
exceeded the maximum annual pension rate for a surviving 
spouse.  

It is noted that the issues originally on appeal included 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  In 
December 2005, however, the appellant withdrew these claims.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2007).  
Thus, the sole issue now before the Board is as set forth on 
the cover page of this decision.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks entitlement to nonservice-connected death 
pension benefits as the veteran's surviving spouse.  

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
veteran had qualifying service and the surviving spouse's 
meets the net worth requirements of 38 C.F.R. § 3.274 and has 
an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2007).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2007).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2007).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262.  Exclusions from 
countable income for the purpose of determining entitlement 
to pension also include amounts paid for a veteran's just 
debts, expenses of last illness and burial, to the extent 
such burial expenses were not reimbursed by VA.  38 C.F.R. § 
3.272.  

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.  

The appellant's claim for death pension benefits was received 
by VA in September 2002.  Effective December 1, 2001, the 
maximum allowable rate for a surviving spouse with no 
children was $6407.  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $10,243.  

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children was $6497.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,387.  

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with no children was $6634.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,606.  

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6814.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $10,983.

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7094.  The maximum 
allowable rate for a surviving spouse with no children 
requiring aid and attendance was $11,340.  

Effective December 1, 2006, the rate currently in effect, the 
maximum allowable rate for a surviving spouse with no 
children was $7329.  The maximum allowable rate for a 
surviving spouse with no children requiring aid and 
attendance was $11,715.  See M21-1, part I, Appendix B.

In this case, the RO has denied the appellant's claim for 
death pension benefits on the basis that her income exceeds 
the maximum annual pension rate for a spouse needing aid and 
attendance.  The figures used by the RO in reaching this 
determination, however, are unclear.  This has not escaped 
the attention of the appellant's representative, who has 
requested a remand of this matter for the purpose of 
clarifying the figures used by VA in reaching a decision on 
the appellant's claim for pension benefits.  
In this case, it appears that the appellant's income consists 
of benefits from the Social Security Administration, as well 
as a pension from the City of St. Louis.  Exclusions from her 
countable income appear to include unreimbursed medical 
expenses, as well as expenses for the veteran's funeral.  
However, the exact amount of such medical expenses is 
unclear.  The appellant is advised that it is her 
responsibility to submit complete and accurate information 
regarding her income and expenses so that VA may reach an 
equitable determination on her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask that, with the assistance of her 
representative, she provide information 
regarding her income and exclusions from 
income, including all unreimbursed 
medical expenses, for the period from 
September 2002 to the present.  She 
should be asked to provide the specific 
month and year such unreimbursed medical 
expenses were paid.

2.  The RO should then review the record 
and prepare a detailed accounting of the 
calculation of the appellant's countable 
income and exclusions from September 2002 
to the present.  The accounting should 
clearly show application of the formula 
for deducting unreimbursed medical 
expenses and the veteran's funeral and 
burial.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



